Peters, O. J.
Emma J. Morse and Mathias M. Morse gave a bond obligating themselves to maintain Allen Gatchell, one of the demandants during Ms lifetime, “in the house of Emma J. and Matlfias M. Morse,” and secured their bond by a mortgage in usual form on the demanded premises.
NotMng in the bond or mortgage implied that the mortgagors are to retain possession, in order to support the mortgagees on the premises. Mason v. Mason, 67 Maine, 546. The defendant (one only of the obligors appears to be sued) offered oral evidence to prove that, by the pirrase “house of Emma J., &c.” is meant a house on the place mortgaged. The evidence was rightly rejected. Even if the parties supposed that such would be the effect of the bond and mortgage, it would not be the legal interpretation. No one would be bound by such supposition. The mortgagors are not bound to remain on the premises. They might be there to-day, and elsewhere to-morrow. The mortgagees are to be a part of the *207household wherever that may reasonably be. If that was moved they would be.

Judgment for demandants.

Walton, Daneobth, Virgin, Emery and Haskell, JJ., concurred.